By the Chancellor.

I concur in the opinion, given by
the late Judge of this Court, in the year 1795, in the case of Ross v. Pleasants, Shore Co. and William *432Anderson, that so much of any payment as is equal to, or exceeds the interest, is to be applied to the discharge thereof, and the residue towards discharging the principal, unless the debtor, at the time of the payment or before, directed otherwise; that is to say, from the sum of principal and interest, computing the latter to the time of payment, the payment is to be deducted, and the ba* lance forms a new capital; on that, interest is to be computed from that time, but with this caution, that the new capital be not more than the former, so that if the payment be less than the interest due at the time, the surplus of interest must not augment the remaining capital; because that would give interest upon interest, which would be unlawful.
The report was therefore recommitted, and the Commissioner directed to reform it according to the foregoing opinion.